Title: To George Washington from Edmund Randolph, 23 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Sunday morning 23d feb. 94.
          
          E. Randolph has the honor of informing the President, that Mr Hammond replied
            yesterday, that he had not received the definitive instructions, which he mentioned to
            Mr Jefferson—E.R. begs the President to send by the messenger
            the decyphering of Mr Pinckney’s last letter. The body of it has been copied; and the
            other part is wished for the same purpose; that it may be ready for congress tomorrow;
            together with copies of Mr Hammond’s letter.
        